DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/062618A2, wherein Can (US 2018/0334858 A1), as cited in the IDS dated 2/13/2020, is used and cited herein as an English language equivalent. 
Regarding claim 1, Can discloses a super hard polycrystalline constructing comprising a first region adjacent the working surface and a second region adjacent the first region; the first region being more thermally stable than the second region; and a plurality of apertures or channels, one or more of said apertures or channels extending from the exposed working surface of the body into the second region (Abstract). Can discloses a method of forming a superhard polycrystalline construction, comprising: providing a mass of particles or grains of superhard material (i.e., hard material powder) and a mass of particles or grains of hard material to form a pre-sinter assembly; treating the pre-sinter assembly in the presence of a catalyst/solvent material (i.e., acid-dissolvable structure) for the superhard grains at an ultra-high pressure of around 5 GPa or greater and a temperature to sinter together the grains of superhard material to form a body of polycrystalline superhard material bonded (i.e., subjecting the supporting substrate, the hard material powder, and the acid-dissolvable structure to elevated temperatures and elevated pressures to inter-bond discrete) to a substrate (i.e., supporting substrate) formed of the grains or particles of hard material along an interface to form a polycrystalline superhard construction (i.e., form a cutting table attached to the support substrate), the superhard grains exhibiting inter-granular bonding and defining a plurality of interstitial regions therebetween; treating a portion of the polycrystalline super hard construction to render a first region more thermally stable than a second region, the first region forming a first region adjacent a working surface; and forming a plurality of apertures or channels, one or more of said apertures or channels extending from the exposed working surface of the body through the first region and into the second region ([0018]-[0022], Fig 4a-4c, Fig 5). Can discloses that the substrate may be formed of a hard material such as a cemented carbide material and may be, for example, cemented tungsten carbide, cemented tantalum carbide, cemented titanium carbide, cemented molybdenum carbide or mixtures thereof ([0043]). Can discloses the use of sintering aids or solvent-catalyst material, which can be dissolved by an acid (i.e., removing the acid-dissolvable structure from the cutting table and the supporting substrate), which promotes the growth of diamond or the direct diamond-to-diamond inter-growth between diamond grains at a pressure and temperature condition at which diamond is thermodynamically stable ([0005], [0103]). Can discloses that the solvent-catalyst material (i.e., acid-dissolvable structure) can be embedded in both the supporting substrate and hard material powder ([0018], [0047], [0088], [0094], [0096]). 
Regarding claim 2, Can discloses that the solvent-catalyst material (i.e., acid-dissolvable structure) can be embedded in both the supporting substrate and hard material powder ([0018], [0047], [0088], [0094], [0096]). Can discloses that the method forms a plurality of apertures or channels, one or more of said apertures or channels extending from the exposed working surface of the body through the first region and into the second region ([0018]-[0022], Fig 4a-4c, Fig 5). Can discloses that the apertures or channels can extend from the working surface 14 of the polycrystalline superhard body 12 across the boundary 160 between the first and second regions and can also extend into the substrate 20 ([0067], Fig 4b). 
Regarding claim 3, Can discloses that the solvent-catalyst material (i.e., acid-dissolvable structure) can be embedded in both the supporting substrate and hard material powder ([0018], [0047], [0088], [0094], [0096]). Can discloses that the method forms a plurality of apertures or channels, one or more of said apertures or channels extending from the exposed working surface of the body through the first region and into the second region ([0018]-[0022], Fig 4a-4c, Fig 5). Can discloses that the apertures or channels can extend from the working surface 14 of the polycrystalline superhard body 12 across the boundary 160 between the first and second regions and can also extend into the substrate 20 ([0067], Fig 4b).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Can (US 2018/0334858 A1), as applied to claims 1-3 above, and further in view of Kaner et al (US 2009/0274897 A1), hereinafter “Kaner”. 
Regarding claim 4, Can is silent in regards to an acid-dissolvable structure comprising greater than or equal to about 10 weight percent rhenium. 
However, Kaner discloses rhenium boride compounds having desirable characteristics for a variety of applications, ranging from abrasives and cutting tools to protective coatings ([0003]). Kaner teaches the rhenium boride compounds can be substituted in place of, or used in conjunction with, diamond or another hard or superhard material for those applications involving abrasion, cutting, polishing, and protection ([0046]). Kaner discloses that once synthesized, the rhenium boride compounds can be dispersed within suitable binders or otherwise disposed adjacent to a surface according to a variety of techniques for applying hard and superhard materials to surfaces ([0046]). Kaner discloses a rhenium boride compound having the formula ReBx, wherein x is in the range of 1.7 to 2.3 ([0006]). When x=2, the rhenium boride compound has a formula of ReB2 and the weight percentages of rhenium and boron is 89.5% and 10.5%, respectively. Kaner discloses that rhenium diborides have high hardness, high bulk modulus, high Young’s modulus, high shear modulus and a high density that is advantageous for abrasives and cutting tools ([0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the solvent-catalyst material of Can with the rhenium diboride compound of Kaner in order to improve the hardness, shear, and density properties of the cutting tool, as disclosed in Kaner above ([0006], [0038]). 



Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734